USCA4 Appeal: 21-7030      Doc: 31         Filed: 10/17/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7030


        ROBERT LOUIS GARRETT, JR., a/k/a Chubby, a/k/a Chubb, a/k/a Tru, a/k/a
        Kweli, a/k/a Justice,

                             Plaintiff - Appellant,

                      v.

        AULL; BECKETT, JR.; T. ESTERLINE; JAMES PARRISH,

                             Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. Cameron McGowan Currie, Senior District Judge. (0:18-cv-01418-CMC)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Robert Louis Garrett, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7030      Doc: 31         Filed: 10/17/2022      Pg: 2 of 2




        PER CURIAM:

               Robert Louis Garrett, Jr., seeks to appeal the district court’s order (a) declining to

        consider Garrett’s late-filed objections to the magistrate judge’s report; and (b) denying

        Garrett’s postjudgment motions, which related to the court’s prior order granting summary

        judgment to some—but not all—of the named Defendants. This court may exercise

        jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

        collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

        Corp., 337 U.S. 541, 545-46 (1949). The order that Garrett seeks to appeal is not a final

        order, given that litigation on his remaining claims against the remaining Defendants is

        ongoing, nor is it an appealable interlocutory or collateral order. Accordingly, we dismiss

        this appeal for lack of jurisdiction. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                       DISMISSED




                                                     2